THURMAN, J.
This case was submitted at'a former term of this court, and on November 17, 1916, the court, by a majority, filed an opinion in the case reversing the judgment of the trial court. A petition for a rehearing was filed by the respondent. Upon a consideration thereof the court entertained some doubt as to the correctness of its conclusions and granted a rehearing. Since then the membership of the court has been increased by legislative enactment from three members to five, and the case has again been argued by respective counsel at the present *412term of this court. Two opinions were filed at tbe former hearing — a majority opinion denying the motion to dismiss the appeal (as to which the court was unanimous), and one reversing the judgment of the trial court, from which a minority dissented and filed a minority opinion. After reargument during the present term we have become convinced that the views expressed, in substance at least, in the minority opinion, above referred to, affirming the judgment should, with ssome modifications, be adopted as the decision of this court; and to avoid confusion the opinions referred to will not be published, but this opinion will stand and be published as the decision of the cause. The writer feels at liberty, in attempting to express the views of the court, to use literally, or in substance, as he may see fit, such portions of the minority opinion referred to as may be necessary to elucidate the matters in controversy in this proceeding. In view of the conclusion at which the court has arrived respondent’s'motion to dismiss the appeal, which was wholly without merit, will be passed without further consideration.
On the 30th day of January, 1915, Ulysses Grant Swan filed his petition pursuant to our statute in the probate division of the district court of Salt Lake County, in which- he, in substance, alleged that on the 14th day of January, 1915, the father of petitioner, one Edward D. Swan, died testate; that the deceased was a resident of Salt Lake County, Utah, and that he left an estate in said county consisting of real and personal property; that the deceased, on the 2d day of March, 1914, made and published his last will and testament, a copy of which was attached to and made a part of the petition. 'The names, ages, and places of residence of the several devisees and legatees under the will were also stated. It was also alleged that the deceased left surviving him one Maude A. Blackford, a granddaughter of the deceased, and that she was intentionally omitted from said will as a devisee or legatee because the deceased had in his lifetime given her all the property he intended to bestow upon her. Other necessary allegations are contained in the petition which it is not necessary to repeat here. The petitioner prayed that the will be admitted to probate, etc.
*413Maude A. Blackford aforesaid, in due time, filed objections to the admission of said w-ill to probate. The material parts of the objections are as follows:
"That this contestant is a granddaughter of said decedent and one of his heirs at law and entitled to share in the distribution of his estate, if said deceased died intestate, but was not mentioned in said will. That at the time when the said decedent in form executed said purported and pretended will he was not of sound and disposing mind. That at the time of signing said purported and pretended will he was unduly influenced, and was prejudiced against this contestant. That said instrument in writing was obtained and execution thereof procured by fraud and circumvention and undue influence practiced upon the deceased by his son Ulysses G-. Swan, or some one in his behalf. That this contestant is informed and believes said instrument purporting to be the last will of said deceased was not executed in the manner and form required by law.”
An answer was duly filed by the proponent to the objections of the contestant in which the objections were denied and in which answer the reasons why the contestant was not mentioned in the will, and that her omission therefrom was intentional on the part of the testator, are more fully set forth. A trial to the court without a jury resulted in findings of fact, conclusions of law, and judgment sustaining the will, and the contestant appeals.
The court, after making some formal findings, continued its findings thus:
"That at the time when said decedent executed the said paper as and for his last will and testament, to wit, the 2d day of March, 1914, he was of sound and disposing mind, and was not laboring under any duress, menace, fraud, or any undue influence, nor was he in any respect unduly or otherwise influenced in relation to the execution of said will by any person or persons whomsoever. That in and by the execution of said will there was no prejudice manifested or existing against said Maude A. Blackford, either by or on behalf of said decedent, or influenced thereto by any person. ’ ’
*414After finding that the will was duly executed and witnessed as required by our statute the court further found:
‘ ‘ That said instrument in writing, to wit, said last will and testament, was not obtained, and the execution thereof was not procured by fraud or circumvention, or any undue influence practiced, or attempted to be practiced, upon the deceased by his son, Ulysses Grant Swan, or by any other person or persons in behalf of said Ulysses Grant Swan or otherwise. ’ ’
The contestant assails the findings we have set forth above upon the ground that they are not supported by the evidence, and that they are against “the great preponderance and weight of the evidence.”
The testator, at the time of his death, was eighty-four years of age, and at the time he made the will in question was eighty-three years old. He left surviving him his widow, one son (the proponent), the contestant (a daughter of a deceased son), W. Dee Stone (a grandson), a sister, and perhaps several other relatives. Excepting the proponent all the children of the deceased died before he did. The important questions to be determined are: (1) "Was the testator of sound and disposing mind, that is, did he possess the required legal capacity to make a will and thereby dispose of his property at the time the will in question was made and published? and (2) was the said will “procured by fraud and circumvention and undue influence” as alleged by the contestant? As we view the evidence in the ease the latter question presents no difficulty whatever, and therefore may be summarily determined. For that reason we will dispose of that question now.
The evidence wholly fails to show that the will in question was procured by undue influence, fraud or circumvention, or by unfair or illegal means employed by or on behalf of any one. On the contrary, it affirmatively appears, as far as the evidence discloses anything relating to that subject, that the testator was not unduly, or at all, influenced by any one in wbat he did respecting the making of the will. Contestant’s objections'to the finding of the court relating to that question must therefore fail.
Upon the other branch of the case, namely, the mental con*415dition and legal capacity of the deceased at the time the will in question was made, the evidence is quite voluminous. 'The undisputed facts are to the effect that at the time the will in question was made the deceased was eighty-three years of age; that he then was afflicted, and for a number of years had been suffering, with hardening of the arteries and with some disease of the kidneys, and by reason of that fact, his physical health had for some time been failing and his mind was more or less affected, and at times he had spells of unconsciousness lasting several hours at a time; that the spells aforesaid usually occurred about a month apart, and at times a little oftener; that when the spells were over his mind usually was clear enough to transact, at least, ordinary business, and he continued to transact business, such as collecting his rents, which amounted to about $1,200 per month, and depositing the money in the bank up to about the time he made the will in question; that the terms of the will were written out in longhand informally by the testator himself, and he took the writing to the scrivener, whom he requested to put it in proper form in accordance with the directions in the informal writing, which was done; that the same scrivener had previously made at least three wills for the testator, and had transacted business for and with him for about twenty-five years; that as soon as the will was written out in typewriting, the testator called in two of his friends of about twenty-five years’ standing, with both of whom he had transacted much business, and asked them to sign the will as witnesses, which they did; that the last will was made principally for the reason that in the will preceding the last one the testator had not provided for his wife in accordance with the provisions of our statute and he had been advised by a lawyer friend that that will was “illegal.” In the last will, therefore, the wife was given her statutory share. The will was also changed in a few minor matters. Prior to the making of the will in question the testator had deeded a large portion of his real estate to the following named persons: On December 23, 1911,.to Theo. L. Swan (daughter of the proponent) a certain parcel of ground of the value of $55,500; on March 31, 1911, to Gale Swan *416(another daughter of proponent) a parcel of ground of the value $51,000; on December 23, 1911, to the proponent a parcel of ground of the value of $72,000; on February 14, 1913, to the contestant a parcel of ground of the value of $10,000; and on the same day to W. Dee Stone (one of the devisees in the will) a parcel of ground of the value of $4,000. The foregoing real estate was all situated in the business part of Salt Lake City. The testator, however, reserved to himself by proper writings all rents, issues, and profits of all the real estate deeded as aforesaid. In addition to the foregoing the deceased died seised of real estate which a real estate broker testified was worth over $150,000, all in Salt Lake City. He also died possessed of several thousand dollars worth of personal property. In the will all of the property owned by the deceased was devised and bequeathed as follows: (1) One-third of all the property to the widow; (2) $600 to the testator’s grandson, W. Dee Stone, the same person to whom he had deeded $4,000 worth of real estate, to defray his expenses in completing his education; and (3) all the residue was devised and bequeathed to the proponent, and in case the wife should die before the testator, then the portion allotted to her was also given to the proponent. The testator had made other wills, two of which were made while an older son and a daughter' were still living. Provision was therein made for those two. The will preceding the one in question was made after the death of those two, which was, however, changed for the reason before stated. In the last preceding will the wife was, however, given less than one-third of the testator’s real estate, while to the proponent was given the whole residue, just as in the will in question. Counsel for the contestant, however, earnestly and with much force argue that the evidence leaves no room for doubt that the testator at the time he made the last will was afflicted with senile dementia, and that, for that reason, the will cannot be permitted to stand. When a will is made by a person who has reached the age of upwards of eighty years, and it is shown that the usual infirmities of old age, such as hardening of the arteries and consequent loss of memory, etc., have supervened, *417and, in addition thereto, it is contended, as in this case, that the testator was afflicted with some form at least of senile dementia, the question of whether the testator possessed the necessary legal capacity to make a will at the time of its execution is never free from difficulty, and is nearly always shrouded in more or less doubt. The case at bar merely illustrates the general rule. In 1 Underhill on the Law of Wills, 165, the author says:
“The eases in which the advanced age of the testator has been urged as a circumstance impairing his capacity to make a will are extremely numerous. It is, moreover, in the highest degree probable that this will continue to be a mooted point and a fertile source of litigation because of the utter impossibility of formulating a rule which shall be universally applicable to the varying circumstances of the cases. It is safe to say that old age alone, no matter how great, never did and cannot invalidate a will, if from all the evidence it appears that the testator had sufficient capacity. Old age is a circumstance to be considered. But old age is never conclusive. The presumption of competency is not destroyed by an extremity of age, though it may be weakened where the testator is very old and other circumstances are proved; but taken alone it matters not that the testator was 100 years old at the time of the execution of the will. The question in every case is, Did the testator, no matter what his age, have sufficient mental capacity to recall to mind, to retain there and to understand the matter in hand, and did he comprehend the claims of those who were bound to him by nature?”
In Stewart, Legal Medicine, p. 368, the progressive character and effect of senile dementia from a legal point of view is well stated. In 2 Hamilton, Legal Medicine, 116, the question of old age and senile dementia is also discussed. Numerous cases are cited by the authors mentioned which it is not necessary to refer to here.
Having regard to the evidence of the two medical experts who testified on behalf of the contestant in this ease and who gave their opinions respecting the mental condition and capacity of the testator, which opinions are based upon the whole evidence, we find that there is practically no difference between the opinions of those two witnesses and the statements of the authors to which we have referred. It is not practical, nor is it necessary, to refer to the evidence of the two experts in detail. Dr. W. Brown Ewing, after stating that, in his *418opinion, the deceased was afflicted with senile dementia and, therefore, was of unsound mind when he made the will in question, and after having been thoroughly cross-examined, nevertheless, finally concluded his evidence (quoting from the original bill of exceptions) as follows:
“Q. In answer to question No. 4 you said you would look upon the actions of such a person (a person with the symptoms described by the witnesses) with suspicion. I understand you to mean by that, Doctor, that that would be the extent of your objection to them (the actions of such person) ; that they would need to be scrutinized and they might be or might not be the act of a sane person? A. That was what I meant to imply there in my answer that he might do under the influence of others something right or something wrong. Q. But if there was no influence, no extraneous influence brought to bear upon him and he was in a condition to transact ordinary business you would still think that his mind was sufficiently clear so that he would know what he was doing? A. I say might do the right and might do the wrong. Q. He might know what he is doing and he might not. Is that what you mean? A. Yes.”
While Dr. Beatty was quite pronounced in his opinion that the deceased was afflicted with senile dementia, yet he stated that if the attacks of unconsciousness, etc., which the witnesses testified the deceased was afflicted with, and which they fully described, were not due to a condition of senile dementia, then the deceased was not necessarily incapacitated from making a will. In that connection the doctor said:
“If those attacks were not due to a condition of senile dementia, I would say that during the intervals between the recurrence of these attacks, the subject might be competent to understand the surroundings and to transact his usual business. It depends on the cause of the attacks, which I stated could be senile dementia or the condition that is not attended with organic changes may be functional. If it were purely an auto-intoxication, it would be functional. If it were senile dementia it would be organic. If it were a mere functional disease resulting from auto-intoxication, there would be no reason why he would not transact his ordinary business. ’ ’
*419Again, the fact that the deceased did continue to transact his business for at least several months after he made the will is not and cannot well be disputed. Moreover, he directed what he wanted done almost to the last and kept up correspondence with some of his relatives up to within a short time before his death. In that connection the author of Underhill on the Law of Wills, p. 164, says:
“The true object-of the inquiry into lost memory is to ascertain how far this faculty of the understanding has lost its original strength and vigor as regards those faets of the personal history of the testator, which enter into and form a part of the planning and execution of a rational, fair, and just testament. If a memory for these is absent, it is immaterial how retentive the memory of the testator was as to other facts; while if this is shown to exist, his inability to recall other faets and circumstances, while always relevant, is of minor importance. The fact that an aged testator had, at a period not too remote from the execution of the will, attended to his business affairs is always material. It may be shown that he was active in business, that he made contracts, paid bills, received money, and attended to the details of his daily avocation. ’ ’
Further, when the will was made the deceased selected his own witnesses, and he chose not only intelligent and reliable business men, but selected such as he had known and who had known him intimately for many years. Those witnesses, as well as the scrivener who, at the request of the deceased, prepared the will in its present form, were familiar with the attacks with which the deceased was afflicted and on several occasions were with him when he had such an attack. They were thoroughly familiar with his mental condition and unhesitatingly transacted business with him and knew that others did likewise without question or hesitation. None of those entertained any doubt respecting his mental capacity at the time the will was made. Many of his friends knew that his memory was failing. Indeed, all who knew and observed him saw that physically he was declining and that his once strong mind and intellect were slowly, but surely, becoming enfeebled. The evidence, however, shows that there were but few of his friends, if any, who, if they had been put to the test at the time the will was made, would have testified under *420oath that the deceased, except when he had one of the spells, was not possessed of sufficient capacity to transact ordinary business or to dispose of his property in his own way. True, Dr. Beatty, indeed, both doctors, in effect, tell us that all that may have appeared to be true to those persons, and yet the deceased may have acted as a mere automaton, that is, that his actions were mechanical, the mere result of long-continued business habits rather than being prompted by sound judgment or an active intellect. But whether the conclusions of 'the doctors or those of the many other witnesses is the correct one is precisely what the district court was called on to try and determine. Whether the one or the other conclusion should prevail depended, if not entirely, nevertheless, to a large extent upon what weight or effect should be given to- all of the evidence. That question was one exclusively for the trial court, and so long as there is some substantial evidence in support of the court’s findings, that is, if the evidence is such where reasonable men could arrive at different conclusions, we are prohibited from interfering. 'That will contests under our Constitution and statutes are regarded as actions at law, and that the findings of the trial courts, upon questions of fact in case there is substantial evidence to support the findings, are conclusive upon us, was settled in the case of Miller v. Livingstone, 31 Utah, 417-439, 88 Pac. 338. It certainly cannot successfully be contended that there is no substantial evidence in support of the court’s findings in this case.
Notwithstanding the Constitution of this state which limits this court to the determination of questions of law alone, where cases at law are appealed, and notwithstanding this provision of the Constitution is affirmed and fortified by one or more decisions rendered during nearly every term of this court since the Constitution was adopted, we are, nevertheless, compelled to consider the same question and reiterate the same fundamental rule at nearly every term of court. In most cases the question is raised in connection with other assignments of error. In the present case, however, the insufficiency of the evidence to sustain the findings of the trial court is practically the only ground upon which appellant seeks to *421reverse the judgment. We do not understand, however, that appellant makes any point against the established rule above referred to or that the present ease is not within the rule, but it is persistently and vigorously contended from the beginning to the end of appellant’s argument that there is no substantial evidence in this case to justify the findings or to support the judgment. Especially is this true in the able and elaborate arguments made since the former opinions were rendered. In view of this fact the court deems it expedient to review more closely, and, to some extent, in greater detail, the evidence in support of the findings alleged to be erroneous. In doing so it is manifestly not the duty or the province of the court to go farther than to show that there is substantial evidence to uphold the findings, for, to go farther and undertake to compare and weigh the evidence would be to do the very thing which the Constitution and the former decisions of this court forbid.
In considering the evidence and its sufficiency it must not be overlooked that the functions and duties of subscribing witnesses to a will in this state, and perhaps in most of the states, are not alone to witness the signature of the testator and formal execution of the will, but they must, 1 at the same time, pass upon the question of his sanity and testamentary capacity. The law of this state is not satisfied with the mere presumption of sanity. It requires affirmative proof of the fact. Comp. Laws 1907, section 3792, in part provides:
“If none of the subscribing witnesses reside in the county at the time appointed for proving the will, the court may admit the testimony of other witnesses to prove the sanity of the testator and the execution of the will.” (Italics ours.)
The italicized words unequivocally imply that the subscribing witnesses must determine the sanity of the testator. Indeed, they would have no right to subscribe their names as witnesses to the will, unless they first satisfied themselves of his mental capacity to make it, and thereby dispose of his property. 40 Cyc. 1110. The witnesses in this case were selected by the testator himself. He had been intimately *422acquainted with them for years. Tie had done business with them more or less during that time. He knew them, and they knew him; and, as heretofore stated, they knew something of his affliction which, at times, rendered him incapable of transacting business. F. E. Schoppe, one of the subscribing witnesses, had known the testator intimately for about thirty years, and saw him sign the will. He says:
“Mr. Swan’s health was as good as it had been for several years. He appeared to know what he was doing. He was in sound mind, in his normal state of mental condition.”
Further on, the witness, in speaking of the testator, said:
“He has been attending to his own business for the last ten years. I had quite a lot of deals with him, and he always attended to them himself.”
A. S. Hamlin, the other subscribing witness, had known the testator for about twenty-five years prior to his death, and intimately for twenty years; did business for him; saw testator sign the will. This witness says:
“His state of health and his mind ivas good, so far as I know,, that morning. He was able to do business; knew what ,he was doing. I believe he knew what he was engaged in. I am not in doubt about it. He was capable of doing business. ’ ’
These excerpts from the testimony of the subscribing witnesses are taken from appellant’s abstract. It is appellant’s version of the testimony of these witnesses as given in support of the testamentary capacity of the testator at the time he executed the will. We feel justified in assuming that the testimony was fully as strong as appellant represents it to be. This testimony alone constitutes a prima facie case in favor of the testator’s mental capacity. That, together with the other facts testified to by them as to the testator having declared the instrument to be his will, and the witnesses having signed their names in his presence, and in the presence of each other, constituted a prima facie case entitling the will to probate. These men, as subscribing witnesses, filled the requirements of the law in every particular. Their relations to the testator were such as to render them capable of judging of his mental capacity at the time of executing the will. It *423was their duty to pass upon that qualification. ‘They did pass upon it and found him mentally capable of executing a will and disposing of his property. It seems to us that a strict, fair, and honest application of the rule above referred to, having its foundation in the Constitution itself, and affirmed and reaffirmed over and over again by the decisions of this court, ought to end the controversy, even at this point, without further reference to the evidence in the ease..
As before stated, all we have the power to do in a law ease appealed to this court on a question of insufficiency of the evidence to sustain the verdict or a finding is to determine whether or not there is substantial evidence to sustain it. If so, the judgment must be affirmed; if not, it then becomes a question of law, and the court has power to reverse it. If, without further evidence, the court would have been justified in admitting the will to probate, it must be because there was sufficient evidence to sustain the judgment of the court. The competency of this evidence is not questioned. The materiality of the testimony is self-evident. The findings of the court are sustained by that testimony, and the testimony is substantial. What power has this court in such a case to disturb the findings, even if every member of the court, looking at the case from the standpoint of triers of fact, believed the findings should have been against the validity of the will? Each member of the court has sworn to obey and defend the Constitution of this state and discharge the duties of his office with fidelity. If, in a case as plain as the ease at bar, we disregarded the limits imposed by the Constitution and the hitherto unbroken line of precedents established by the court, and assume to compare and weigh the evidence with a view of determining whether the trial court erred or not on a pure question of fact, it will amount to little less than a flagrant violation of the Constitution on the part of the court, and will tend to impair, if not absolutely destroy, the faith and confidence of the people of the commonwealth in the virtue and integrity of their judicial tribunals.
The testimony of the subscribing witnesses is not the only evidence in support of the' findings of the court. We pur*424posely interjected at tbis point a few brief comments as to the effect of the evidence already considered for the purpose of emphasizing the scope and effect of the rule which we feel is absolutely binding upon the court. There is other testimony, however, in the record as conclusive as that of the subscribing witnesses upon the question of testamentary capacity. W. H. Cromer had known the defendant about twenty-six years. He was present when testator executed the will. He says:
“Don’t think I ever saw his condition any better than on the day he signed the will; was in sound mental condition; knew what he was doing. He made 'the will out himself; a pencil sketch of it; brought it down, and I drew it up from that. ’ ’
This witness was the scrivener who put the will into form, using as his guide the draft made by testator himself. This witness had made three other wills for the testator, one in 1903, before there was any question concerning his capacity to make a will. According to the testimony of this witness, in respect to all the wills drafted by him, both before and after the testator became afflicted, there was a tendency throughout to favor his sons and bequeath to them the bulk of his property. That partiality and discrimination complained of by appellant in respect to the present will as tending to show undue influence and a disordered mind was manifest to the same extent in wills executed before his mentality became a disputed question. The witness also gave testimony tending to show the positive, stubborn will of the testator right down to the execution of the last will.
But, as we have already intimated, enough has been said in this opinion to conclusively demonstrate the utter powerlessness of the court to do other than affirm the judgment. In arriving at this conclusion we have not, as will appear, brought in review the evidence relied on by appellant. We have been unable to see what effect it could possibly have upon the decision wo feel bound to render. As before stated, if there is any substantial evidence to support the findings, our duty becomes fixed and absolute, no matter how much or what kind *425of evidence there may be on the other side. For this reason, which to ns is controlling, we have likewise declined to enter farther than we have the field of medical jurisprudence or to review and pass upon divers questions discussed in relation to the law of wills. Unless it be true that a layman is not competent to testify in a case of this kind and that only the testimony of medical experts should be considered — a proposition indefensible both in law and in the domain of reason— we have no doubt whatever as to the correctness of the conclusions which we have reached.
'The trial court not having made a finding upon the question as to whether the contestant was intentionally omitted from the will in question, and the same not being an essential issue in proceedings to probate a will, we have not considered it necessary to pass upon that question, and have not done so in this opinion. The qualifications of the trial judge to hear the case were challenged at the trial. His sitting in the case is assigned as error. There is no doubt concerning his qualifications. The assignment should not prevail.
The foregoing opinion was written and concurred in by a majority of the court during the May term, 1917. Mr. Justice McCARTY, being unable to concur in the views of the majority, has recently served us with a dissenting opinion. We have given the same careful consideration, and find no reason to change or modify our views as heretofore expressed.
We hold tenaciously to the opinion that in law cases, in considering the sufficiency of the evidence to sustain the findings of the trial court, we are limited to the consideration merely as to whether or not there is substantial evidence to sustain the findings. If there is, we have no more power, in a case of that kind, to reverse the judgment 2 of the trial court than the trial court would have to ignore or disregard a decision of this court in a matter within its jurisdiction. Whatever may be our inclination, in view of the extended review of the testimony made by our associate, to enter upon a more exhaustive examination ourselves as to the weight of the evidence, the credibility of the witnesses and the facts, we are restrained from doing so by the funda*426mental law of the state. As we view the dissenting opinion of Mr. Justice McCARTY, in the last analysis its validity must stand or fall upon the propositions as to whether or not the testimony of a layman in a case of this kind on the question of testamentary capacity can stand as against the testimony of a medical expert. If it can stand and may be considered by the court, then, in view of the evidence we have referred to, the position of the majority of the court is irrefragable. Believing it to be an elementary proposition that a layman who speaks from facts within his knowledge is competent to testify in cases of this kind and give his opinion, we did not heretofore cite' authority in support of that proposition. In view, however, of the dissenting- opinion, we now refer to the following cases cited in respondent’s brief: Kelly v. Perrault, 5 Idaho, 221, 48 Pac. 45; In re Kane’s Estate, 206 Pa. 204, 55 Atl. 917; Wood v. Carpenter, 166 Mo. 465, 66 S. W, 172; Grant v. Stamler, 68 N. J. Eq. 555, 59 Atl. 809; Robison v. Jones, 105 Md. 62, 65 Atl. 814; Jones v. Collins, 94 Md. 403, 51 Atl. 398; Gesell v. Baugher, 100 Md. 677, 60 Atl. 481; Rutherford v. Morris, 77 Ill. 397; In re Lawrence’s Will, 48 App. Div. 83, 62 N. Y. Supp. 673; In re Conaty’s Will, 26 Misc. Rep. 104, 56, N. Y. Supp. 854; Artrip v. Rasnake, 96 Va. 277, 31 S. E. 4; In re Kiedaisch’s Will, 13 N. Y. Supp. 255; In re Schmidt’s Will, 139 N. Y. Supp. 464; Beverley v. Walden, 20 Grat. (Va.) 147. The foregoing cases support the proposition that nonexpert witnesses are competent in cases of this kind, and many of them go so far as to hold that the testimony of witnesses who were intimately acquainted with the deceased in his lifetime, and familiar with his mental condition at the time when the instrument was executed, is entitled to greater weight than the testimony of medical experts who had no such acquaintance or knowledge of conditions.
Under the circumstances, and in view of the dissenting opinion, there is one further point that deserves a passing notice. Let us assume, as contended by appellant, that senile dementia deprives a person of testamentary capacity, the question is still open as to whether or not Mr. Swan, the testator in this case, was afflicted with that disease. The three wit*427nesses present when the will was executed, whose testimony we have quoted, say he was of sound mind and seemed to know what he was doing. If their testimony is true, then the medical experts were mistaken when they testified he had senile dementia. If he had senile dementia, and that disease deprived him of testamentary capacity, then the three witnesses referred to were mistaken when they said he knew what he was doing when he executed the will. The question thus presented was one for the trial court. The court found that he was of sound and disposing mind. The finding is sustained by substantial evidence.
The judgment of the trial court is affirmed; the estate of the testator to pay costs of the appeal.